DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-8,11-12,16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oakes (WO 2018/051202A1) .  Oakes shows the use of a child seat comprising: a seat portion (6) fixedly connected with a first coupling part (the joints formed in one-piece the seat portion); a connector (40) pivotally connected with the first coupling part of the seat portion, the connector being operable to detachably engage with a corresponding structure (21) provided on a child supporting apparatus (3); a locking mechanism (37,38,55) operable to lock and unlock the connector with respect to the seat portion; and a backrest frame (5) fixedly connected with a second coupling part (13) and operatively connected with the locking mechanism, the second coupling part being pivotally connected with the first coupling part, wherein the backrest frame is rotatable in a folding direction to cause the locking mechanism to unlock the connector with respect to the seat portion and in an unfolding direction to cause the locking mechanism to lock the connector with respect to the seat portion (see Figs. 16-17), wherein the locking mechanism includes a latching device (37,38) and an actuating part (55) that is movable along with the backrest frame during rotation of the backrest frame in a folding position.  The latching device is urged is by the actuating part to switch from an unlocking position (Fig. 17) to the locking position (Fig. 16) when the backrest rotates in the unfolding position (as the actuating part is disengaged from the latching device it is then biased into the locking position as shown in Fig. 16).  Regarding claim 2, the second coupling part is connected to an inner side of the first coupling part while the connector is connected to an outer side of the first coupling part.  Regarding claim 3, the latching device is movable to engage a housing (37) of the connector whereby it is locked in position with respect to the seat portion (by actuating part 55) and unlocked with respect to the seat and disengaged away from the housing (by actuating part 56 of the backrest frame).     Regarding claims 4-5 and 7-8 a coupling mechanism (7,41,44,62) comprises a linking part (7) that is pivotally connected to the first coupling part (via the connector).  The linking part is engageable with second part (Figs. 20f and 22f) for movably coupling the seat portion the backrest frame and a decoupling state where the linking part is disengaged from the second coupling part.    

Allowable Subject Matter
Claims 9-10,13-15,19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D BARFIELD whose telephone number is (571)272-6852.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY D BARFIELD/Primary Examiner, Art Unit 3636                                                                                                                                                                                                        

adb
December 7, 2022